Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         16-JUL-2019
                                                         10:01 AM




                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

              GILBERT V. MALABE and DAISY D. MALABE,
                Respondents/Plaintiffs-Appellants,

                                 vs.

      ASSOCIATION OF APARTMENT OWNERS OF EXECUTIVE CENTRE,
             by and through its Board of Directors,
                 Petitioner/Defendant-Appellee.
________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 16-1-2256)

                                ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Respondents/Plaintiffs-

Appellants Gilbert V. Malabe and Daisy D. Malabe’s “Motion for

Leave to File Supplemental Brief” (“motion”), filed June 3,

2019, and the record herein,

          IT IS HEREBY ORDERED that the motion is GRANTED.

          IT IS FURTHER ORDERED that the parties shall file a

supplemental brief by August 5, 2019, addressing the following

issue:
         What effect, if any, does SB551, CD1 of 2019 have on this
         case?

The parties may file responses by August 19, 2019 responding to

the opposing party’s supplemental brief.       Each supplemental

brief shall not exceed thirty (30) pages, and each responsive

brief shall not exceed fifteen (15) pages.

         The parties are reminded that pursuant to Hawaiʻi Rules

of Appellate Procedure (“HRAP”) Rule 44:

         It shall be the duty of a party who draws in question the
         constitutionality of any statute of the State of Hawaiʻi in
         any proceeding in any Hawaiʻi appellate court to which the
         State of Hawaiʻi, or any agency thereof, or any officer or
         employee thereof, as such officer or employee, is not a
         party, upon the filing of the record, or as soon thereafter
         as the question is raised in the appellate court, to give
         immediate notice in writing to the Attorney General of the
         State of Hawaiʻi of the existence of said question.

         DATED:   Honolulu, Hawaii, July 16, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                   2